            Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                           x
JOHN R. ERICKSON, Individually and on      :   Civil Action No.
Behalf of All Others Similarly Situated,   :
                                           :   CLASS ACTION
                           Plaintiff,      :
                                           :
      vs.                                  :
                                           :   COMPLAINT FOR VIOLATIONS OF
JERNIGAN CAPITAL, INC., JOHN A.            :   SECTIONS 14(a) AND 20(a) OF THE
GOOD, MARK O. DECKER, JAMES                :   SECURITIES EXCHANGE ACT OF 1934
DONDERO, HOWARD A. SILVER,                 :
HARRY J. THIE, and REBECCA OWEN,           :
                                           :
                           Defendants.
                                           :
                                               JURY TRIAL DEMANDED
                                           x
              Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 2 of 16




         Plaintiff John R. Erickson (“Plaintiff”) by his undersigned attorneys, alleges upon personal

knowledge as to himself, and information and belief based upon, inter alia, the investigation of

counsel as to all other allegations herein, as follows:

                                   NATURE OF THE ACTION

         1.     This action is brought as a class action by Plaintiff on behalf of himself and the other

(now former) public holders of the common stock of Jernigan Capital, Inc. (“Jernigan” or the

“Company”) against the Company and the members of the Company’s board of directors

(collectively, the “Board” and, together with Jernigan, the “Defendants”) for their violations of

Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§78n.

         2.     This action arises from the acquisition of Jernigan by affiliates of NexPoint Advisors,

L.P. (“NexPoint”). On August 3, 2020, the Company announced it had entered a merger agreement

with NexPoint, pursuant to which the Company’s common stockholders would receive $17.30 in

cash per share (the “Merger”).

         3.     On August 20, 2020, the Company filed a preliminary proxy statement concerning the

Merger on Form PREM14A with the United States Securities and Exchange Commission (“SEC”).

On September 23, 2020, the Company filed its definitive proxy statement concerning the Merger on

Form DEFM14A with the SEC. On October 16, 2020, the Company supplemented the definitive

proxy in a Form 8-K filing with the SEC. (The PREM14A, DEFM14A, and Form 8-K, are, together

herein, the “Proxy.”)

         4.     The Proxy was materially false and misleading in violation of Section 14(a) because,

inter alia: (i) the Proxy failed to disclose a highly material $300 million preferred equity transaction

carried out in connection with the Merger; (ii) the Proxy included financial projections directly at

odds with projections used in a recent transaction benefitting management and did not adequately
              Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 3 of 16




disclose information material to understanding that discrepancy; and (iii) the Proxy’s assertion of

good-faith reliance on a financial advisor’s fairness opinion to justify the unfair $17.30 Merger

consideration is implausible and untrue.

        5.      On October 26, 2020, pursuant to the materially false and misleading Proxy, the

Company held a special meeting of stockholders to vote on the Merger. At this meeting, pursuant to

the materially false and misleading Proxy, a majority of stockholders voted to approve the Merger.

The preparation and dissemination of the materially false and misleading Proxy induced

stockholders’ vote in favor of the Merger and caused substantial harm to Plaintiff and Jernigan’s

other stockholders. After the stockholder vote, the Merger closed on November 6, 2020.

        6.      This action seeks damages on behalf of Jernigan’s former stockholders as a result of

Defendants’ materially misleading Proxy disseminated in contravention of Sections 14(a) and 20(a)

of the Exchange Act.

                                  JURISDICTION AND VENUE

        7.      This Court has jurisdiction over the subject matter of this action under Section 27 of

the Exchange Act, 15 U.S.C. §78aa, as well as under 28 U.S.C. §1331.

        8.      Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15 U.S.C.

§78aa, as well as under 28 U.S.C. §1391(b). A substantial number of the acts and omissions giving

rise to the claims at issue occurred in this District.

        9.      In connection with the acts and omissions alleged in this complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the New York Stock

Exchange (“NYSE”), which is headquartered in this District.

                                              PARTIES

        10.     Plaintiff was at all relevant times a stockholder of Jernigan as reflected in the
                                                  -2-
             Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 4 of 16




attached certification.

       11.     Defendant Jernigan is a real estate investment trust (“REIT”) focused on self-storage

real estate properties. The Company is incorporated in Maryland and headquartered in Tennessee.

The Company’s common stock traded on the NYSE under the symbol “JCAP.”

       12.     Defendant John A. Good was Jernigan’s Chief Executive Officer (“CEO”) and

Chairman and was a director of Jernigan at all relevant times.

       13.     Defendant Mark O. Decker was a director of Jernigan at all relevant times.

       14.     Defendant James Dondero was a director of Jernigan at all relevant times.

       15.     Defendant Howard A. Silver was a director of Jernigan at all relevant times.

       16.     Defendant Harry J. Thie was a director of Jernigan at all relevant times.

       17.     Defendant Rebecca Owen was a director of Jernigan at all relevant times.

       18.     Defendants Good, Decker, Dondero, Silver, Thie, and Owen are, collectively herein,

the “Board” or the “Individual Defendants” and, with Jernigan, the “Defendants.”

                                CLASS ACTION ALLEGATIONS

       19.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of himself and all persons who owned shares of Jernigan common stock

at the time of the Merger, excluding defendants and their affiliates (the “Class”). This action is

properly maintainable as a class action, including for the reasons set forth below.

       20.     The Class is so numerous that joinder of all members is impracticable. According to

the Proxy, there were over 23,000,000 shares of Jernigan common stock issued and outstanding,

likely held by hundreds or thousands of persons and entities throughout the country.

       21.     There are questions of law and fact that are common to the Class, including:

               (a)        whether Defendants violated Section 14(a) of the Exchange Act by

misrepresenting or omitting material information in the Proxy;
                                                -3-
             Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 5 of 16




               (b)     whether the members of the Board are liable as “controlling persons” under

Section 20(a) of the Exchange Act; and

               (c)     whether Plaintiff and the other members of the Class were injured as a result

of Defendants’ misconduct.

       22.     Plaintiff’s claims are typical of the claims of the other members of the Class, and

Plaintiff is not subject to any atypical claims or defenses.

       23.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff has the same interests as the other members of the

Class. Accordingly, Plaintiff is an adequate representative of the Class and will fairly and

adequately protect the interests of the Class.

       24.     The prosecution of separate actions by individual members of the Class would create

the risk of inconsistent or varying adjudications with respect to individual members of the Class,

which would: (i) establish incompatible standards of conduct for Defendants; or (ii) as a practical

matter, be dispositive of the interests of the other members not parties to the adjudications,

substantially impairing or impeding their ability to protect their interests.

                                SUBSTANTIVE ALLEGATIONS

       25.     Defendants solicited Jernigan stockholders’ vote in favor of the Merger by means of

the materially false and misleading Proxy. Among other things, the Proxy failed to disclose a highly

material $300 million preferred equity transaction carried out in connection with the Merger; failed

to reconcile its pessimistic financial projections with optimistic projections supporting a recent

transaction that benefitted management; and asserted good faith reliance on a fairness opinion that

was implausible and materially misleading under the circumstances.

       26.     The Proxy stated the Board’s recommendation in favor of the Merger, including the

unfair $17.30 per share Merger consideration:
                                                 -4-
             Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 6 of 16




       Our board of directors has unanimously approved the merger agreement and declared
       the merger agreement and the transactions contemplated by the merger agreement,
       including the merger, to be advisable and in the best interests of Jernigan Capital,
       Inc. and our stockholders. Our board of directors recommends that you vote
       “FOR” the approval of the merger and the other transactions contemplated by
       the merger agreement.

(Emphasis in original.)

       27.     The Proxy attempted to justify the Merger, including the unfair $17.30 per share

Merger consideration, by highlighting alleged “headwinds” in the self-storage sector, including the

“continued headwind of rental rate compression due to a prolonged cycle of new development and

elevated levels of self-storage supply in its markets”; “continued declines in self-storage industry

fundamentals resulting from elevated new supply”; and “uncertainty regarding the expected scope

and duration of the impacts of COVID-19.”

       28.     Defendants disclosed the following financial projections in the DEFM14A to solicit

stockholder approval of the Merger:




                                               -5-
             Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 7 of 16




       29.     Defendants issued the following supplemental financial disclosures on Form 8-K to

solicit stockholder approval of the Merger:




       30.     The Proxy specifically identified the fairness opinion issued by Jefferies LLC

(“Jefferies”) as an affirmative reason for the Board’s support of the Merger. According to the Proxy,

one “material factor[] which the Board viewed as supporting its decision to approve” the Merger

was:

       [T]he fact that Jefferies delivered its oral opinion, subsequently confirmed in writing,
       that, as of August 2, 2020 and based upon and subject to the various assumptions
       made, procedures followed, matters considered and limitations on the review
       undertaken set forth in the written opinion, the merger consideration to be received
                                                -6-
             Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 8 of 16




       by holders of Company common shares pursuant to the merger agreement was fair
       from a financial point of view to such holders.

       31.     The Proxy specified that “the financial projections [provided to Jefferies and the

Board] were prepared on a reasonable basis reflecting management’s best available estimates and

judgments regarding our future financial performance at the time they were prepared.” The Proxy

likewise stated that, in issuing its fairness opinion, Jefferies “reviewed certain information furnished

to Jefferies by the Company’s management, including financial forecasts and analyses, relating to

the business, operations and prospects of the Company.” The Proxy stated that “[t]he Company

informed Jefferies . . . and Jefferies assumed, that such financial forecasts were reasonably prepared

on bases reflecting the best currently available estimates and good faith judgments of the

management of the Company as to the future financial performance of the Company.”

       32.     The Proxy was materially false and misleading in several key respects.

       33.     First, the Proxy failed to disclose a material $300 million preferred equity offering

carried out in connection with the Merger. Specifically, as the Company would only announce after

the stockholder vote and after the Merger closed, the Company had entered into an agreement with

Extra Space Storage, Inc. (“Extra Space”) – another self-storage company – for Extra Space to help

finance the Merger through a $300 million investment in Jernigan preferred stock.

       34.     The Proxy made no disclosure about any such transaction. The stockholder vote on

the Merger occurred on October 26, 2020 and the Merger closed on November 6, 2020 with no

disclosure of the Extra Space transaction.

       35.     Thereafter, on November 9, 2020, the Company issued its quarterly report on

Form 10-Q for the quarter ended September 30, 2020. The Form 10-Q contained the first disclosure

of the $300 million Extra Space investment. As the Form 10-Q stated:

       On November 6, 2020, the Company entered into a Securities Purchase Agreement
       (the “Securities Purchase Agreement”) with Extra Space Storage, LP (“Extra Space”)
                                                 -7-
              Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 9 of 16




       under which Extra Space purchased 2,000 shares of the Company’s newly designated
       Series A Preferred Stock (the “Series A Preferred Stock”), 100,000 shares of the
       Company’s newly designated Series B Preferred Stock (the “Series B Preferred
       Stock”, and together with the Series A Preferred Stock, the “Preferred Stock”) and
       100 units of the Operating Company’s newly designated Series C Units, for an
       aggregate purchase price of $300 million.

       […]

       The Company used the net proceeds from the . . . Preferred Stock to finance the
       transactions contemplated by the Mergers[.]

       36.     Extra Space likewise first announced its $300 million investment on November 9,

2020, after stockholders had already voted and the Merger closed. As Extra Space stated:

       Extra Space . . . announced today it made a $300 million investment in preferred
       stock of Jernigan Capital, Inc. (“JCAP”) in connection with the acquisition of JCAP
       by affiliates of NexPoint Advisors, L.P. The previously announced acquisition was
       approved by JCAP stockholders on October 26, 2020, and closed on Friday,
       November 6, 2020.

(Emphasis added.)

       37.     Information concerning the $300 million Extra Space transaction was highly material

to investors and its complete omission from the Proxy rendered the Proxy materially false and

misleading.

       38.     Second, the Proxy disclosed financial projections directly at odds with projections

used in a recent transaction that benefitted management, and omitted material information necessary

to reconcile and understand the discrepancy between the Company’s two sets of projections. On

February 20, 2020, the Company conducted a stockholder vote pursuant to which stockholders

approved Jernigan’s internalization of its then-external manager, JCAP Advisors LLC (the

“Internalization”). Jernigan closed the Internalization transaction that same day.

       39.     The financial projections disclosed in the Proxy reflect and imply a significant

downturn in Jernigan’s business and financial performance in comparison to the earlier projections

underlying the Internalization. The Proxy fails to disclose sufficient information to understand or

                                               -8-
             Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 10 of 16




explain this discrepancy, and fails to otherwise reconcile the two sets of financial projections.

Notably, the financial projections underlying each of the Merger and the Internalization were, in

each instance, advantageous to Company management – i.e., Company management benefited from

the optimistic projections used to negotiate the Internalization terms, and then benefited from the

pessimistic projections underlying the Merger, which triggered additional “earn-out” consideration

to management.

       40.     Along similar lines, the Proxy reflected a downturn in financial performance

inconsistent with the Company’s statements in the lead-up to the Merger. For example, the Proxy

described difficulties associated with COVID-19. But as recently as May 8, 2020, Defendant Good

– the Company’s Chairman and CEO – described the multiple “silver linings” caused by the

pandemic. As Defendant Good explained, “the pandemic is certainly causing change in everyone’s

lives and with change come[s] self-storage usage.”

       41.     The Proxy likewise justified the unfair Merger price based on supposed excess supply

in the self-storage sector due to the property development cycle. In contrast to this claim, Defendant

Good earlier explained that another “silver lining” of COVID-19 was that it had brought an “end [to]

the development cycle.” As he stated: “Development in already overbuilt markets is likely to either

be deferred for the long term or abandoned all together [sic] for a host of reasons caused related to or

accelerated by the COVID-19 pandemic.”

       42.     Defendant Good succinctly summarized the impact of the pandemic on Jernigan’s

performance: “JCAP was built for a scenario like this,” he said, and the Company was

“positioned . . . not only to survive the pandemic and the resulting dramatic economic downturn, but

also to thrive as things recover.” The Proxy’s suddenly pessimistic financial projections are

irreconcilable with these statements.


                                                 -9-
              Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 11 of 16




        43.     Indeed, the Proxy expressly described the supposed “headwinds” facing the self-

storage sector. In contrast, the CEO of Extra Space – which invested an undisclosed $300 million in

connection with the Merger – stated on November 4, 2020 that the “storage sector experienced a

number of tailwinds in the third quarter.” The Proxy’s failure to reconcile its negative portrayal of

the Company’s business with this reality rendered it materially false and misleading.

        44.     Third, the Proxy’s assertions of good faith reliance by the Board on Jefferies’s

fairness opinion are materially false and misleading. As described above, Defendants had two sets

of financial projections – optimistic projections developed in connection with the February 2020

Internalization and pessimistic projections used only for the Merger. The Proxy raises an inference

that Defendants provided only the pessimistic projections to Jefferies, in effect engineering a fairness

opinion supporting the unfairly-low Merger consideration. In this context, the Proxy’s assertions of

reliance on the Jefferies fairness opinion are implausible and materially false and misleading.

        45.     Moreover, the Proxy fails to disclose that the pessimistic projections underlying the

Merger and fairness opinion were, at best, unreliable compared to the earlier Internalization

projections. On May 8, 2020, the Company’s then-Chief Financial Officer withdrew full-year

guidance because of uncertainty related to the pandemic. As she stated: “Looking forward with the

general uncertainty and lack of visibility with respect to the impact of the COVID pandemic and

economic recovery, we are withdrawing our EPS and adjusted EPS guidance ranges for the full

year.” If there was insufficient visibility to project one year of earnings, there was obviously

insufficient visibility for the Proxy’s pessimistic four-year financial projections to be reliable. The

Proxy’s failure to disclose that the financial projections given Jefferies were unreliable – particularly

compared to the reliable Internalization projections not provided – demonstrates that the Proxy’s

claims of good faith reliance on Jefferies’s fairness opinion were materially false and misleading.


                                                 - 10 -
             Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 12 of 16




                                             COUNT I

                         Violation of Section 14(a) of the Exchange Act
                                     Against All Defendants

       46.     Plaintiff incorporates by reference and re-alleges each and every allegation contained

above as though fully set forth herein.

       47.     SEC Rule 14a-9, 17 C.F.R. §240.14a-9, promulgated pursuant to Section 14(a) of the

Exchange Act, provides:

       No solicitation subject to this regulation shall be made by means of any proxy
       statement, form of proxy, notice of meeting or other communication, written or oral,
       containing any statement which, at the time and in light of the circumstances under
       which it is made, is false or misleading with respect to any material fact, or which
       omits to state any material fact necessary in order to make the statements therein not
       false or misleading or necessary to correct any statement in any earlier
       communication with respect to the solicitation of a proxy for the same meeting or
       subject matter which has become false or misleading.

       48.     Defendants disseminated the false and misleading Proxy as specified above. The

Proxy failed to disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading in violation of Section 14(a) of the

Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       49.     Defendants prepared, reviewed, and/or disseminated the Proxy.               The Proxy

misrepresented and/or omitted material facts, as detailed above. Defendants were at least negligent

in filing the Proxy with these materially false and misleading statements.

       50.     As stated herein, the Proxy contained untrue statements of material facts and omitted

to state material facts necessary to make the statements that were made not misleading in violation of

Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder; the Proxy was an

essential link in the consummation of the Merger.

       51.     As a direct result of Defendants’ negligent preparation, review, and dissemination of

the false and/or misleading Proxy, Plaintiff and the Class were induced to vote their shares and
                                                - 11 -
              Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 13 of 16




accept inadequate consideration in the Merger.

        52.     The false and/or misleading Proxy used to obtain stockholder approval of the Merger

deprived Plaintiff and the Class of their right to a fully informed stockholder vote in connection

therewith and the full and fair value for their Jernigan shares.

        53.     At all times relevant to the dissemination of the materially false and/or misleading

Proxy, Defendants were aware of and/or had access to the true facts concerning Jernigan’s value,

which was far greater than the consideration that stockholders received. Thus, as a direct and

proximate result of the dissemination of the false and/or misleading Proxy Defendants used to obtain

stockholder approval of and thereby consummate the Merger, Plaintiff and the Class have suffered

damage and actual economic losses (i.e., the difference between the price Jernigan stockholders

received and Jernigan’s true value at the time of the Merger) in an amount to be determined at trial.

        54.     The omissions and false and misleading statements in the Proxy were material in that

a reasonable stockholder would have considered them important in deciding how to vote on the

Merger. A reasonable investor would view a full and accurate disclosure as significantly altering the

total mix of information made available in the Proxy and in other information reasonably available to

stockholders.

        55.     By reason of the foregoing, Defendants violated Section 14(a) of the Exchange Act

and Plaintiff and the Class are entitled to relief.

                                              COUNT II

                          Violation of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        56.     Plaintiff incorporates by reference and re-alleges each and every allegation contained

above as though fully set forth herein.




                                                 - 12 -
             Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 14 of 16




       57.     Section 20(a) of the Exchange Act imposes liability on “[e]very person who, directly

or indirectly, controls any person liable under any provision of” the Exchange Act or any of the rules

promulgated thereunder. Such “controlling persons” are “liable jointly and severally with and to the

same extent as such controlled person to any person to whom such controlled person is liable . . .

unless the controlling person acted in good faith and did not directly or indirectly induce the act or

acts constituting the violation or cause of action.”

       58.     By reason of the allegations herein, Defendants violated Section 14(a) of the

Exchange Act by issuing and publishing the Proxy, which contained untrue statements of material

fact concerning the Merger, and omitted material facts concerning the Merger necessary in order to

make the statements in the Proxy not misleading.

       59.     The Individual Defendants were controlling persons of the Company within the

meaning of Section 20(a) of the Exchange Act.

       60.     The Individual Defendants, by virtue of their positions as officers and/or directors of

the Company, participated in the operation and management of the Company, and conducted and

participated, directly and indirectly, in the conduct of the Company’s business affairs, and therefore

exercised general control over the Company’s operations.

       61.     The Individual Defendants, by virtue of their positions as officers and/or directors of

the Company, had the power or ability to control the issuance, publication, and contents of the

Proxy. The Individual Defendants were each involved in negotiating, reviewing, and approving the

Merger.

       62.     By reason of the foregoing, the Individual Defendants violated Section 20(a) of the

Exchange Act and Plaintiff and the Class are entitled to relief.




                                                - 13 -
            Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 15 of 16




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment as follows:

       A.      Declaring that this action is a proper class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure;

       B.      Declaring that the Proxy was materially false and misleading in violation of

Section 14(a) of the Exchange Act;

       C.      Awarding Plaintiff and the members of the Class compensatory and/or rescissory

damages against the Defendants;

       D.      Awarding Plaintiff and the members of the Class pre-judgment and post-judgment

interest, as well as reasonable attorneys’ fees, expert witness fees, and other costs; and

       E.      Awarding such other relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

DATED: November 13, 2020                       ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                               CHAD JOHNSON
                                               NOAM MANDEL



                                                        mmmm
                                               DESIREE CUMMINGS



                                                                NOAM MANDEL

                                               420 Lexington Avenue, Suite 1832
                                               New York, NY 10170
                                               Telephone: 212/693-1058
                                               chadj@rgrdlaw.com
                                               noam@rgrdlaw.com
                                               dcummings@rgrdlaw.com

                                               Attorneys for Plaintiff




                                               - 14 -
              Case 1:20-cv-09575 Document 1 Filed 11/13/20 Page 16 of 16




             CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

        JOHN R. ERICKSON ("Plaintiff') declares:

        1.      Plaintiff has reviewed a complaint and authorized its filing. Plaintiff
has authorized the filing of a motion for appointment as lead plaintiff.
        2.      Plaintiff did not acquire the security that is the subject of this action at the
direction of plaintiffs counsel or in order to participate in this private action or any other
litigation under the federal securities laws.
        3.      Plaintiff is willing to serve as a representative party on behalf of the class,
including providing testimony at deposition and trial, if necessary.
        4.      Plaintiff held 155,000 shares of Jernigan Capital stock as of September
11, 2020 and was a holder of Jernigan Capital stock at all relevant times.
        5.      Plaintiff has not sought to serve or served as a representative party in a class
action that was filed under the federal securities laws within the three-year period prior to
the date of this Certification except as detailed below:
                                               None.

        6.      Plaintiff will not accept any payment for serving as a representative party on
behalf of the class beyond the Plaintiffs pro rata share of any recovery, except such
reasonable costs and expenses (including lost wages) directly relating to the representation
of the class as ordered or approved by the court.
        I declare under penalty of perjury that the foregoing is trne and correct. Executed
this   12--+>1 day or Na Je...i 'Q,c , 2020.




                                                                               JERNIGAN CAPITAL
